DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims and Other Notes
Claim(s) 1–5 is/are pending.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The paragraph numbers cited in this Office Action in reference to the instant application are referring to the paragraph numbering of the PG-Pub of the instant application. See US 2020/0212413 A1.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10 February 2020 was filed before the mailing of a first Office Action on the merits.  The submission complies with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings are objected to because:
The view numbers are preceded by "Figure." View numbers must be preceded by the abbreviation "FIG." Where only a single view is used in an application to illustrate the claimed invention, it must not be numbered and the abbreviation "FIG." must not appear. See 37 CFR 1.84 (u)(1).
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: SECONDARY BATTERY INCLUDING BENT COLLECTOR TABS BETWEEN ELECTRODE BODY AND SEALING PLATE.

The disclosure is objected to because of the following informalities:
Reference character 100 is referred to as a bent portion in paragraph [0039]. Reference character 100 is used to designate a first bent portion; and reference character 110 is used to designate a second bent portion. Reference character 100 should be referred to as a first bent portion in paragraph [0039].
Reference character 110 is referred to as a bent portion in paragraph [0039]. Reference character 100 is used to designate a first bent portion; and reference character 110 is used to designate a second bent portion. Reference character 110 should be referred to as a second bent portion in paragraph [0039].
Reference character 100 is referred to as a bent portion in paragraph [0043]. Reference character 100 is used to designate a first bent portion; and reference character 110 is used to designate a second bent portion. Reference character 100 should be referred to as a first bent portion in paragraph [0043].
Reference character 100 is referred to as a bent portion in paragraph [0044]. Reference character 100 is used to designate a first bent portion; and reference character 110 is used to designate a second bent portion. Reference character 100 should be referred to as a first bent portion in paragraph [0044].
30B is referred to as a positive lead terminal in paragraph [0051]. Reference character 30B is used to designate a positive electrode lead terminal. Reference character 30B should be referred to as a positive electrode lead terminal in paragraph [0051].
Reference character 32B is referred to as a negative lead terminal in paragraph [0051]. Reference character 32B is used to designate a negative electrode lead terminal. Reference character 32B should be referred to as a negative electrode lead terminal in paragraph [0051].
Reference character 50 is referred to as a positive external terminal in paragraph [0051]. Reference character 50 is used to designate a positive electrode external terminal. Reference character 50 should be referred to as a positive electrode external terminal in paragraph [0051].
Reference character 52 is referred to as a negative external terminal in paragraph [0051]. Reference character 52 is used to designate a negative electrode external terminal. Reference character 52 should be referred to as a negative electrode external terminal in paragraph [0051].
Reference character 20 is referred to as a positive collector tab in paragraph [0053]. Reference character 20 is used to designate a positive electrode collector tab. Reference character 20 should be referred to as a positive electrode collector tab in paragraph [0053].
Reference character 22 is referred to as a negative collector tab in paragraph [0053]. Reference character 22 is used to designate a negative electrode collector tab. Reference character 22 should be referred to as a negative electrode collector tab in paragraph [0053].
Reference character 30A is referred to as a positive collector member in paragraph [0053]. Reference character 30A is used to designate a positive electrode collector member. Reference character 30A should be referred to as a positive electrode collector member in paragraph [0053].
32A is referred to as a negative collector member in paragraph [0053]. Reference character 32A is used to designate a negative electrode collector member. Reference character 32A should be referred to as a negative electrode collector member in paragraph [0053].
Reference character 30B is referred to as a positive lead terminal in paragraph [0053]. Reference character 30B is used to designate a positive electrode lead terminal. Reference character 30B should be referred to as a positive electrode lead terminal in paragraph [0053].
Reference character 32B is referred to as a negative lead terminal in paragraph [0053]. Reference character 32B is used to designate a negative electrode lead terminal. Reference character 32B should be referred to as a negative electrode lead terminal in paragraph [0053].
Reference character 20 is referred to as a positive collector tab in paragraph [0054]. Reference character 20 is used to designate a positive electrode collector tab. Reference character 20 should be referred to as a positive electrode collector tab in paragraph [0054].
Reference character 22 is referred to as a negative collector tab in paragraph [0054]. Reference character 22 is used to designate a negative electrode collector tab. Reference character 22 should be referred to as a negative electrode collector tab in paragraph [0054].
Reference character 30A is referred to as a positive collector member in paragraph [0062]. Reference character 30A is used to designate a positive electrode collector member. Reference character 30A should be referred to as a positive electrode collector member in paragraph [0062].
Reference character 32A is referred to as a negative collector member in paragraph [0062]. Reference character 32A is used to designate a negative electrode collector member. 32A should be referred to as a negative electrode collector member in paragraph [0062].
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 1–5 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the lead terminals connected to the external terminals being fixed to the sealing plate." It is unclear if the phrase "being fixed to the sealing plate" further limiting "the lead terminals" or "the external terminals."
Claim 2 is directly dependent from claim 1 and includes all the limitations of claim 1. Therefore, claim 2 is also indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites the limitation "wherein each plurality of collector tabs include, in the inner space defined by the sealing plate, a first bent portion formed on the sealing plate side and a second bent portion formed on an electrode body side." Claim 2, which claim 3 is directly 
Claims 4 and 5 are directly dependent from claim 3, indirectly dependent from claim 1, and include all the limitations of claims 1 and 3. Therefore, claims 4 and 5 are also indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1–3 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Minagata et al. (US 2015/0340663 A1, hereinafter Minagata).
Regarding claim 1
an electrode body (14) including a positive electrode plate (21) and a negative electrode plate (22, [0067]);
a battery case (12) provided with an opening portion (12a, [0065]),
the battery case (12) accommodating the electrode body (14, [0066]);
a sealing plate (13) that seals the opening portion (12a, [0065]);
external terminals (51, 52) provided on an outer side of the sealing plate (13, [0078]);
lead terminals (61b, 62b) provided on an inner side of the sealing plate (13, [0080]–[0081]),
the lead terminals (61b, 62b) connected to the external terminals (51, 52) being fixed to the sealing plate (13, [0080]–[0081]);
collector members (61a, 62a) disposed on the inner side of the sealing plate (13, [0080]–[0081]),
the collector members (61a, 62a) being connected to the lead terminals (61b, 62b, [0080]–[0081]); and
pluralities of collector tabs (41, 42) connected to the positive electrode plate (21) and the negative electrode plate (22) at an end portion (36) of the electrode body (14) on a sealing plate side (FIG. 3, [0074]),
wherein the pluralities of collector tabs (41, 42) are connected to the collector members (61a, 62a, [0079]–[0081]), and
the electrode body (14) is accommodated inside the battery case (12) while having the pluralities of collector tabs (41, 42) be in a bent state in an inner space defined by the sealing plate (13, [0075]).
claim 2, Minagata discloses all claim limitations set forth above and further discloses a secondary battery:
wherein each plurality of collector tabs (41, 42) include two bent portions in the inner space defined by the sealing plate (13, [0075]).
Regarding claim 3, Minagata discloses all claim limitations set forth above and further discloses a secondary battery:
wherein each plurality of collector tabs (41, 42) include, in the inner space defined by the sealing plate (13), a first bent portion formed on the sealing plate side and a second bent portion formed on an electrode body side (FIG. 5, [0083]), and
a bending point in an innermost layer of the second bent portion is, with respect to a bending point in an innermost layer of the first bent portion, on a side opposite a bending point in an outermost layer of the first bent portion (FIG. 5, [0083]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 4 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Minagata (US 2015/0340663 A1).
Regarding claim 4, Minagata discloses all claim limitations set forth above and further discloses a secondary battery:
wherein W1 < 1.12 × W2 is satisfied (FIG. 13, [0161]),
where W1 is a distance between the bending point in the innermost layer of the second bent portion and the bending point in the innermost layer of the first bent portion in a direction parallel to the sealing plate (13, [0161]), and
W2 (D) is a width of the electrode body (14) in the direction parallel to the sealing plate (13, FIG. 13).
The W1 can be estimated from the geometry and the dimensions disclosed by Minagata. Based on the Pythagorean theorem                 
                    
                        
                            W
                        
                        
                            1
                        
                        
                            2
                        
                    
                    =
                    
                        
                            T
                            0
                        
                        
                            2
                        
                    
                    +
                    
                        
                            D
                        
                        
                            2
                        
                    
                     
                
            . Minagata discloses                 
                    T
                    0
                     
                    <
                    
                        
                            1
                        
                        
                            2
                        
                    
                    D
                
            . Squaring and adding D2 to both sides produces the following relationship                 
                    
                        
                            T
                            0
                        
                        
                            2
                        
                    
                    +
                    
                        
                            D
                        
                        
                            2
                        
                    
                    <
                    
                        
                            5
                        
                        
                            4
                        
                    
                    
                        
                            D
                        
                        
                            2
                        
                    
                
            . Based on                 
                    
                        
                            W
                        
                        
                            1
                        
                        
                            2
                        
                    
                    =
                    
                        
                            T
                            0
                        
                        
                            2
                        
                    
                    +
                    
                        
                            D
                        
                        
                            2
                        
                    
                    ,
                     
                    
                        
                            T
                            0
                        
                        
                            2
                        
                    
                    +
                    
                        
                            D
                        
                        
                            2
                        
                    
                    <
                    
                        
                            5
                        
                        
                            4
                        
                    
                    
                        
                            D
                        
                        
                            2
                        
                    
                
             simplifies to                 
                    
                        
                            W
                        
                        
                            1
                        
                        
                            2
                        
                    
                    <
                    
                        
                            5
                        
                        
                            4
                        
                    
                    
                        
                            D
                        
                        
                            2
                        
                    
                
            . Taking the square root produces the relationship                 
                    
                        
                            W
                        
                        
                            1
                        
                    
                    <
                    1.12
                    D
                    .
                
            
Although Minagata does not explicitly disclose a range of W1 < ½ W2, Minagata does disclose an overlapping range. Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to select the overlapping portion of the ranges disclosed by the reference because selection of overlapping portion of ranges has been held to be a prima facie case of obviousness. In re Malagari, 182 USPQ 549.	
Regarding claim 5, Minagata discloses all claim limitations set forth above and further discloses a secondary battery:
wherein W1 < 1.12 × L is satisfied (FIG. 5, [0083]),
where W1 is a distance between the bending point in the innermost layer of the second bent portion and the bending point in the innermost layer of the first bent portion in a direction parallel to the sealing plate (13, [0096]), and
L (K) is a distance between the end portion of the electrode body on the sealing plate side and an inner surface of the sealing plate (13, FIG. 5).
The W1 can be estimated from the geometry and the dimensions disclosed by Minagata. Based on the Pythagorean theorem                 
                    
                        
                            W
                        
                        
                            1
                        
                        
                            2
                        
                    
                    =
                    
                        
                            T
                            0
                        
                        
                            2
                        
                    
                    +
                    
                        
                            D
                        
                        
                            2
                        
                    
                     
                
            . Minagata discloses                 
                    T
                    0
                     
                    <
                    
                        
                            1
                        
                        
                            2
                        
                    
                    D
                
            . Squaring and adding D2 to both sides produces the following relationship                 
                    
                        
                            T
                            0
                        
                        
                            2
                        
                    
                    +
                    
                        
                            D
                        
                        
                            2
                        
                    
                    <
                    
                        
                            5
                        
                        
                            4
                        
                    
                    
                        
                            D
                        
                        
                            2
                        
                    
                
            . Based on                 
                    
                        
                            W
                        
                        
                            1
                        
                        
                            2
                        
                    
                    =
                    
                        
                            T
                            0
                        
                        
                            2
                        
                    
                    +
                    
                        
                            D
                        
                        
                            2
                        
                    
                    ,
                     
                    
                        
                            T
                            0
                        
                        
                            2
                        
                    
                    +
                    
                        
                            D
                        
                        
                            2
                        
                    
                    <
                    
                        
                            5
                        
                        
                            4
                        
                    
                    
                        
                            D
                        
                        
                            2
                        
                    
                
             simplifies to                 
                    
                        
                            W
                        
                        
                            1
                        
                        
                            2
                        
                    
                    <
                    
                        
                            5
                        
                        
                            4
                        
                    
                    
                        
                            D
                        
                        
                            2
                        
                    
                
            . Taking the square root produces the relationship                 
                    
                        
                            W
                        
                        
                            1
                        
                    
                    <
                    1.12
                    D
                    .
                
             If K < D, then                 
                    
                        
                            W
                        
                        
                            1
                        
                    
                    <
                    1.12
                    L
                
            .
Although Minagata does not explicitly disclose a range of W1 < L, Minagata does disclose an overlapping range. Therefore, it would have been obvious to one of ordinary skill in In re Malagari, 182 USPQ 549.	

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sean P Cullen, Ph.D. whose telephone number is (571)270-1251.  The examiner can normally be reached on Monday to Thursday 6:00 am to 4:00 pm CT, Friday 6:00 am to 12:00 pm CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia A Ridley can be reached on (571)272-1453.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 






/Sean P Cullen, Ph.D./Primary Examiner, Art Unit 1725